Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 6, 2019

                                     No. 04-18-00103-CV

  WESTWIND HOMES d/b/a Westwind Development, G.P.-Laredo, LLC, and Centerpoint
                         Energy Resources Corp,
                               Appellants

                                               v.

                          Fernando RAMIREZ and Minerva Ramirez,
                                       Appellees

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2015CVT003262-D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding


                                        ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
appellant’s brief is due on or before August 30, 2019. No further extensions absent extraordinary
circumstances.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2019.



                                                    ___________________________________
                                                    Keith E. Hottle,
                                                    Clerk of Court